Exhibit 10.1 AMENDMENT NO. 1 TO THE SUPPLY AGREEMENT THIS AMENDMENT NO. 1 TO THE SUPPLY AGREEMENT (this “ Amendment ”), dated as of July 21, 2017, amends that certain Supply Agreement (the “ Supply Agreement ”), effective the 14th day of March, 2016, between Greatbatch Ltd., having an office at 10000 Wehrle Drive, Clarence, New York 14031 (“ Greatbatch ”) and Nuvectra Corporation (f/k/a QIG Group, LLC), having an office at 5700 Granite Parkway, Suite 960, Plano, Texas, 75024 (“ Nuvectra ”). WHEREAS, Greatbatch and Nuvectra wish to amend the Supply Agreement in order to, amongst other things, amend the pricing for certain Products in Appendix B. NOW, THEREFORE, for good and lawful consideration, the sufficiency of which is hereby acknowledged and agreed, the parties hereto (individually, a “ Party ”; collectively, the “ Parties ”) hereby agree as follows: 1.
